DISSENTING OPINION.
.WALKER, J.
I dissent from the conclusion reached in the majority opinion that Kuhr, the driver of the team, was not a vice-principal at the time plaintiff received the injuries which constitute the basis of. this action. So pronounced is Kuhr’s general relation *130as a vice-principal to plaintiff and the other employees that the St. Lonis Court of Appeals, in its statement of the facts, found it necessary to say when this case, was reviewed by that court, 140 Mo. App. 116, that: “Ruhr had command over the employees who assisted in loading and unloading the wagon and accompanied it from the warehouse or factory to the depot, and besides directing these employees he hired them;” and in its opinion following the statement of facts the said court further says: “Ruhr was foreman of the wagon crew and the other members were under his authority. . . . He was empowered to employ men for his crew, regulate their work and let them go at his pleasure.” These indubitable facts are admitted in the same words in the majority opinion, which holds nevertheless that Ruhr and the plaintiff were, at the time the latter received the injuries, fellow-servants, and hence defendants are not liable.
This court has many times defined the term vice-principal. One of the recent definitions, not different in principle from the others, but to be commended for its terseness, is that11 a vice-principal is one entrusted by the master with power to superintend, direct or control workmen”. [Burkard v. Leschen & Sons Rope Co., 217 Mo. 466.] It is said in this same case (Syl. 2) that “if plaintiff was under the control and direction of another one of defendant’s employees, who directed him what to do and was his superior in the particular work they were performing at the time, although they worked together at the same common work, they were not fellow-servants, but the other was the defendant’s vice-principal.” In an earlier case (Moore v. Railroad, 85 Mo. 588) often subsequently approved, it is held that fellow-servants are those engaged in the same common work without any dependence upon or relation to each other except as co-laborers without rank. [See also Burkard v. Rope Co., supra.] These definitions are hallmarks in the law of Master and Servant, but it *131is not inappropriate that they should he posted here preliminary to a presentation of the facts from which we will be enabled to determine the relation of Kuhr to plaintiff and the other employees, regardless of the admissions.
The facts are as follows:
That Kuhr hired- the plaintiff; that he was authorized to direct and did direct plaintiff’s labor; and that he was in the exercise of this authority when he ordered plaintiff to leave his place on the wagon, while en route to the point of unloading, and take the pinch bar, an instrument which had been used in the labor, to the shop and to hurry back as there was not much time to get the load into a car. Plaintiff was in the immediate line of his duty when returning from said errand, he attempted to mount the wagon at a point where Kuhr said he would wait for him; in attempting so to do, plaintiff was injured by the precipitate starting of the wagon by Kuhr, just as plaintiff placed his foot on the hub for the purpose of resuming his former position to accompany the wagon to its destination where he was, under Kuhr’s direction, to assist in unloading same. Throughout the entire transaction, therefore, there runs plain as a pikestaff, the impress of Kuhr’s authority; true, his mere starting or stopping of the wagon was, in itself, the act of an employee, or, if you choose, a fellow-servant ; but this act alone, under a fair interpretation of the evidence, as we view it, does not determine the character of Kuhr’s relation to plaintiff during the period of the latter’s employment, but all of the pertinent facts are to be considered together, so as to form, if possible, a connected and harmonious whole which will support a reasonable conclusion as to the nature of the relation. Every other fact except the starting of the wagon points directly to Kuhr’s dominance over the plaintiff during the employment, and to hold that Kuhr was not a vice-principal at that moment necessitates a severance or separation of that act, at the in*132stant of its occurrence, from all the other facts in the case, followed as is shown by the testimony, by a resumption of Ruhr’s right of supervision immediately thereafter. As we have stated, it is admitted by the majority opinion that Kuhr’s general relation to plaintiff, except at the instant of starting the wagon, was that of a vice-principal. Whether admitted or not, it is, in our opinion, a conclusion which flows naturally from the facts. If this be true, then Kuhr, at the moment he started the wagon, occupied, under the facts here, the the same relation to plaintiff as at other periods of the employment. This is clearly demonstrable. Kuhr’s .status or relation was dependent upon his authority to ■employ plaintiff, his supervision of plaintiff’s work during such employment, with the added authority to discharge plaintiff, whether at his will' or when the work was completed, is not material. All of these requisites to the creation of the status of a vice-principal existed not at intervals during the employment, but throughout the continuance of same, whether plaintiff was assisting in loading or unloading the wagon or climbing on or off of same, if at the time plaintiff was acting in the line of his duty and under the supervision of Kuhr, facts which are not gainsaid. Kuhr in the prosecution of the work in which they were engaged, was empowered, not as a teamster, but as a representative of the master to stop or start, not only the wagon, but the entire work as he willed. In the exercise of this power he halted the progress of the wagon eu route to the station to enable plaintiff to take the pinch bar to the shop and return and assist in the unloading; in the further exercise of this power, with a knowledge of plaintiff’s return and his attempt to mount the wagon, Kuhr negligently started same, resulting in plaintiff’s injuries. In the presence of these facts, we do not feel that we are authorized in isolating one of them, in no wise different from the others, in order that it may be held that Kuhr at the time of the accident was a fellow-*133servant, when at all other times he was clearly a vice-principal. The conclusion in the majority opinion cannot as we read the evidence, be reached by any other method of reasoning; and we respectfully submit that it is not the correct one. To recapitulate: Kuhr’s status as a vice-principal or fellow-servant should 'be determined not by one isolated act, but by all the facts in evidence, which define his relations to plaintiff and the other employees, viewed in the light of his admitted general authority in the premises.
If, as we have contended, Kuhr was a vice-principal, the doctrines in regard to dual capacities and superior servants may be eliminated from consideration as simply serving to obscure the issue. The evidence discloses none other than the relation of complete dominance by Kuhr over plaintiff and the other employees. This being true, it is not material that Kuhr usually in Ms relations towards the master, but never towards plaintiff or the other employees, occupied the relation simply of a common teamster. What does it matter, under this state of facts, whether the defendants themselves or Kuhr, their alter ego, started the wagon? Under either, defendants ’ liability is the same.
In brief the crucial difference between the majority and this opinion is the construction placed on Kuhr’s act in starting the wagon; the majority opinion holding that it was the act of an ordinary teamster who bore no relation to the other employees than that of a colaborer, and that this relation is determinable from the fact that he was acting as a teamster at the particular moment plaintiff was injured; while we contend that his relation should be determined, not by this one act, but from all of the facts bearing on his authority, including, of course, this act and all others. In other words, is the truth of a matter in issue (in this instance the nature of a relation) to be determined by one or all of the facts in evidence; if .the latter, then we insist that Kuhr was a vice-principal at the time of *134starting the wagon, and that defendants are liable for plaintiff’s injuries.
Nortoni, J.,
of the Court of Appeals, supplements his dissenting’ opinion in this case by certifying same to this court on the ground that the ruling’ in the majority opinion in said court is in conflict with Dayharsh v. Railroad, 103 Mo. 570. In that case, one Stephens, a “night hostler” (which meant in that connection one charged with the care of locomotive engines while in the roundhouse at night) was authorized to supervise and direct the labor of others engaged with him in the performance of his duties. While one of the men was underneath an engine shoveling out cinders, Stephens started it and crushed the former’s ankle. These co-laborers were held not to be fellow-servants, but that Stephens’s right of dominance made him the representative of the master, and that the latter was, therefore, liable for the injury, although at the moment of its occurrence Stephens was engaged in ordinary labor. In no material particular does this case differ from the one at bar, save in the instrumentalities causing the injuries, and we agree with the learned judge of the, Court of Appeals in his dissenting opinion that the result here should be the same as in the Dayharsh case, so far as. regards the determination of the relation of the actors in each case.
In Russ v. Railroad, 112 Mo. 45, a section foreman charged with the supervision of a number of men on a line of railway and a colaborer with them, directed a keg of water to be placed on a handcar, and while he and the others were propelling same it was derailed by the keg falling off on the track, and plaintiff, one of the laborers, was injured. It was held that the foreman was a vice-principal and that the master could not escape liability because the foreman was at the time of the accident engaged with the others in the ordinary labor incident to their employment.
*135The ruling in the Russ case (supra) is approved under a somewhat similar state of facts in Boyd v. Railroad, 236 Mo. 54, 80.
Hollweg v. Bell Telephone Co., 195 Mo. 149, is a kindred ease to the one at bar. Hollweg, while operating a machine under the general direction of a foreman engaged in like labor, was injured. It was held that the foreman was a vice-principal and the fact that he had a few moments before the accident been operating the same machine as a colaborer of Hollweg, did not lessen the master’s liability.
But why burden the record with the citation of further authorities in support of the conclusion we have reached? Viewed from our vantage, they clearly support the result of our reasoning; viewed from that of the author of the majority opinion (whose learning and judgment we generally appreciate and admire) they do not. Precedents, at best, are but persuasive, and, after all, the conclusion in each case must rest primarily upon its own facts. Thus buttressed, we can reach no other conclusions in this case satisfactory to our conscience and judgment than that Kuhr was a vice-principal at the time of plaintiff’s injuries, and that the defendants are liable therefor. As a consequence, it follows that the judgment of the Court of Appeals should be reversed, and that of the trial court affirmed.
Lamm, G. J., and Broimi, J., concur in this opinion.